Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a method for identifying authenticity and origin of Panax quinquefolius based on terahertz spectroscopy, comprising: 
(1) pulverizing a Panax quinquefolius sample by a pulverizer followed by mixing it with a powder of a material with a terahertz transmittance in proportion to produce a powder mixture, and then compressing the powder mixture into a tablet by a tablet press; 
(2) reducing a humidity in a sample chamber of a terahertz spectrometer to 3%, and collecting a time domain spectral information of a tablet of the material with terahertz transmittance as thick as the tablet obtained in step (1) as a background; 
(3) placing the tablet obtained in step (1) on the a sample holder followed by analysis to obtain a time domain spectral information of the tablet obtained in step (1), and converting the time domain spectral information of the tablet obtained in step (1) into frequency domain spectral information by Fourier transform to calculate a terahertz absorption spectrum; 
(4) observing whether there are absorption peaks at 1.76 THz, 3.11 THz, and 3.61 THz specific to Panax quinquefolius in the terahertz absorption spectrum; and wherein if there are absorption peaks at 1.76 THz, 3.11 THz and 3.61 THz, the Panax quinquefolius sample is determined to be true Panax quinquefolius; and 
(5) observing whether there is an absorption peak at 2.53 THz in the terahertz absorption spectrum after confirming that the Panax quinquefolius sample is ture Panax quinquefolius; and determining that an origin of the Panax quinquefolius is China if there is an absorption peak at 2.53 THz, otherwise determining that the origin of the Panax quinquefolius is North America.
References such as Peng (US 20190323956 A1; October 24, 2019) discloses the invention claims a method using terahertz technology detection Chinese pseudo-ginseng, the pseudo-sample in crusher; then stirring and mixing uniformly according to a specific ratio (1:4 to 1:6) and polyethylene powder; the mixed powder of pseudo-ginseng sample in the tablet press, opening the terahertz detector, storing peak, a time domain graph background of measuring background single-channel, collecting sample; then obtaining the time domain graph of the mixed powder of pseudo-ginseng sample by Fourier transform of the time domain into frequency domain diagram; Finally, the frequency domain diagram of pseudo sample with the background frequency domain diagram by an optical formula to obtain the pseudo-sample absorption spectrum, absorption peaks of the pseudo-sample position and the standard product of absorption peak position can be judged as compared-to the content of the pseudo-key components for quantitive analysis area integral under the curve of spectrum absorption peak. The invention solves the problem that the current not quantitive, batch detection pseudo-technical problems.
However Peng does not teach the abovementioned limitations. 
The balance of claims is allowable for at least the abovementioned reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884